DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/21 has been considered by the examiner.

Drawings
The drawings received on 4/6/21 are acceptable.

Allowable Subject Matter
Claims 1-21 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a circuit including the limitation “an amplifier output, the level control input coupled to the level output of the controller, the timing control input coupled to the timing output, the amplifier output coupled to the sensor input, the amplifier configured to provide compensation pulses at the amplifier output having magnitude and timing to reduce noise on the chassis“ in addition to other limitations recited therein.
Claim 13 is allowed because the prior art of record fails to disclose or suggest a circuit including the limitation “an amplifier having first and second amplifier inputs respectively coupled to the first and second controller outputs, and having an amplifier output adapted to be coupled to the chassis of the SMPS, the amplifier configured to provide a compensation pulse at the amplifier output, the compensation pulse having a magnitude responsive to the level control signal and timing responsive to the timing signal“ in addition to other limitations recited therein.

Claim 21 is allowed because the prior art of record fails to disclose or suggest a system including the limitation “an amplifier having a timing control input, a level control input and a compensation output, the level control input coupled to the level control output of the controller, the timing control input coupled to the timing control output of the controller, the compensation output coupled to the chassis ground, the amplifier configured to provide compensation pulses at the compensation output having magnitude and timing to reduce noise on the chassis ground“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Curtis (US 2018/0226875 A1) discloses a fast transient response circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838